UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 16, 2012 Nash-Finch Company (Exact name of Registrant as specified in its charter) Delaware 0-785 41-0431960 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7600 France Avenue South, Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (952) 832-0534 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of stockholders of Nash-Finch Company (the “Company”) was held on May 16, 2012. At the annual meeting, the Company’s stockholders voted on eight proposals and cast their votes as follows: Proposal Number 1 — Election of Directors. The stockholders elected all of management’s nominees for election as directors. The results of the vote taken were as follows: Directors For Withheld Broker Non-vote Alec C. Covington 10,314,450 117,343 681,505 Sam K. Duncan 10,052,363 379,430 681,505 Mickey P. Foret 10,054,952 376,841 681,505 Douglas A. Hacker 9,936,181 495,612 681,505 U.S. MG (Ret) Hawthorne L. Proctor 10,044,809 386,984 681,505 William R. Voss 10,155,452 276,341 681,505 Christopher W. Bodine 10,084,455 347,338 681,505 Proposal Number 2 — Advisory resolution on executive compensation (the “say-on-pay” vote) The stockholders voted on the advisory resolution on compensation of the Company’s named executive officers. The results of the vote taken were as follows: For Against Abstain Broker Non-vote 8,656,620 1,768,008 7,165 681,505 Proposal 3 — Ratification of the selection of Grant Thornton LP as auditors The stockholders ratified the selection, by the Audit Committee of the Board of Directors, of Grant Thornton LLP, an independent registered public accounting firm, as auditors of the Company for the fiscal year ending December31, 2011. The results of the vote taken were as follows: For Against Abstain Broker Non-vote 11,015,790 88,782 8,726 681,505 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NASH-FINCH COMPANY Date: May 22, 2012 By: /s/ Kathleen M. Mahoney Name: Kathleen M. Mahoney Title: Executive Vice President, General Counsel and Secretary
